Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 27, 2005                                                                                      Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  128978                                                                                               Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  UNITED STATES STEEL CORP,                                                                                           Justices
            Petitioner-Appellant,
  v                                                                 SC: 128978
                                                                    COA: 260704
                                                                    MTT: 00-311158
  CITY OF ECORSE and COUNTY OF
  WAYNE,
             Respondents-Appellees.
  _________________________________________/

          On order of the Court, the application for leave to appeal the March 30, 2005 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 27, 2005                   _________________________________________
           d1219                                                               Clerk